 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11   LEAH CALDWELL,                                   No. 2:19-cv-01357-TLN-AC
12                     Plaintiff,
13          v.                                        ORDER
14   WILLIAM BARR, et al.,
15                     Defendants.
16

17          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

18   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On August 26, 2019, the magistrate judge filed findings and recommendations herein

20   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

21   findings and recommendations were to be filed within twenty-one days. (ECF No. 6.) On August

22   7, 2019, Plaintiff filed a Motion to Disqualify Magistrate Judge and District Judge and Set Aside

23   Order and Findings and Recommendations (ECF No. 7), which is construed as Objections to the

24   Findings and Recommendations.

25          This Court reviews de novo those portions of the proposed findings of fact to which

26   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

27   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As

28   to any portion of the proposed findings of fact to which no objection has been made, the Court
                                                     1
 1   assumes its correctness and decides the motions on the applicable law. See Orand v. United

 2   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 3   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 4   Having carefully reviewed the entire file, the Court finds the findings and recommendations to be

 5   supported by the record and by the magistrate judge’s analysis.

 6           Accordingly, IT IS HEREBY ORDERED that:

 7           1. The Findings and Recommendations, filed August 26, 20109 (ECF No. 6), are adopted

 8   in full; and

 9           2. All claims against all Defendants are DISMISSED with prejudice, 28 U.S.C. §

10   1915(e)(2); see Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987); and

11           3. The Clerk of the Court is directed to close this file.

12           IT IS SO ORDERED.

13   Dated: October 2, 2019

14

15

16

17                                       Troy L. Nunley
                                         United States District Judge
18

19

20
21

22

23

24

25

26
27

28
                                                        2
